Exhibit 10.35

April 25, 2002

Mr. James Hightower

Universal Studios, Inc.

1000 Universal Studios Plaza

Orlando, Florida 32819

Dear Mr. Hightower:

Universal Studios, Inc. (“Universal” or the “Company”) agrees to employ you and
you agree to accept employment upon the terms and conditions set forth in this
agreement (the “Agreement”).

1. Term. The term of this Agreement will commence on July 1, 2002 and continue
until June 30, 2004 unless extended pursuant to subparagraph (a) below (the
“Term”), or unless earlier terminated pursuant to the provisions of Paragraph 4.

(a) Options. Universal will have the following irrevocable options, exercisable
at its sole discretion, to extend the Term, commencing upon the expiration of
the preceding Term, upon all the same terms and conditions as during such
preceding Term. Such options are exercisable by written notice given not later
than sixty (60) days prior to the expiration of the Term preceding that for
which such option is exercised:

(i) a period of two (2) years commencing on July 1, 2004 and continuing until
June 30, 2006;

(ii) a period of two (2) years commencing on July 1, 2006 and continuing until
June 30, 2008.

You agree and acknowledge that Universal has no obligation to extend the Term or
to continue your employment after expiration of the Term, and you expressly
acknowledge that no promises or understandings to the contrary have been made or
reached. You also agree and acknowledge that, should Universal choose to
continue your employment for any period of time following the expiration of the
Term (including any extensions thereof), your employment with Universal will be
“at will;” in other words, during any time following the expiration of the Term,
Universal may terminate your employment at any time, with or without reason and
with or without notice, and you may resign at any time, with or without reason
and with or without notice.

 

 

Initials of employee

2. Duties. You agree to be employed and perform your exclusive services for the
Company or one of its affiliates upon the terms and conditions of this
Agreement. You will commence your services hereunder as Vice President, Project
Management for Universal Creative and you will perform the services requested
from time to time by the Board of Directors of Universal (the “Board”) or its
duly authorized officers.

 

Page 1



--------------------------------------------------------------------------------

3. Compensation and Related Matters.

(a) Base Salary. For all services rendered under this Agreement, commencing
July 1, 2002, Universal will pay you base salary at an annual rate of Two
Hundred Sixty Thousand Five Hundred and 00/100 Dollars ($260,500.00), payable in
accordance with Universal’s applicable payroll practices (“Base Salary”). Any
higher Base Salary paid to you subsequently will be deemed the annual rate for
the purposes of this Agreement and will commence on the date determined by the
Board or its duly authorized officers.

Universal is not obligated to actually utilize your services, and payment as
described in Paragraphs 4(a) and 4(c) will discharge the Company’s obligation
under this Agreement.

(b) Bonus Compensation. You will be eligible to participate at a level
appropriate to your position in Universal’s Annual Incentive Plan or any plan
adopted in replacement thereof as determined by the Board of Directors of
Universal and in accordance with the plan’s terms and conditions.

(c) Long Term Incentive Plan. You will be eligible to participate at a level
appropriate to your position in the Vivendi Universal Stock Options Plan or any
plan adopted in replacement thereof as determined by the Board of Directors of
Vivendi Universal S.A. and in accordance with the plan’s terms and conditions.

(d) Benefits. You will be entitled to participate in the benefit plans generally
available to employees of Universal so long as the Company provides such plans
and programs and subject to their terms and conditions, except that you will not
participate in any severance plan of Universal. Instead, subject to the
requirements of this Paragraph, upon an involuntary termination of employment,
as described in Paragraph 4(c), you will receive the greater of (i) the amounts
payable pursuant to Paragraph 4(c) or (ii) the basic amounts payable pursuant to
the Company’s severance plan or policy. If the amount described in clause
(ii) above is greater than the amount described in clause (i) above, in addition
to the amounts payable under Paragraph 4(c), you will receive, in exchange for a
release acceptable to the Company, a lump sum payment calculated by the Company
in its sole discretion equal to the difference between the amounts described in
clauses (i) and (ii) of the previous sentence. You will receive this lump sum
payment as soon as practical after the release has been fully executed by you
and the Company. In addition, you will be entitled to participate in the
Universal Flexible Perquisite Allowance and the Executive Auto Allowance Program
on the same terms and conditions and only so long as Universal provides such
plans and programs and in accordance with the plan’s terms and conditions.

(e) Expense Reimbursements/Deductions. During your employment, Universal will
reimburse you for your reasonable and necessary business expenses in accordance
with its then prevailing policy for similarly situated employees (which will
include appropriate itemization and substantiation of expenses incurred). The
Company is entitled to deduct from monies payable and reimbursable to you by the
Company, all sums that you owe the Company or any of its affiliates at any time.

 

Page 2



--------------------------------------------------------------------------------

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as will be required to be withheld
pursuant to any applicable laws or regulation.

4. Compensation Upon Certain Termination Events.

(a) Compensation Payable. Should your employment with Universal terminate, you
will be entitled to the amounts and benefits shown on the following table,
subject to Paragraphs 4(b) through 4(e). In the event of such termination, and
except for payments noted in this Paragraph 4, Universal will have no further
obligations to you under this Agreement.

 

Page 3



--------------------------------------------------------------------------------

Termination For Cause

 

Involuntary Termination

 

Disability

 

Death

Payment of (1) any accrued but unpaid Base Salary due you through termination,
and (2) other unpaid amounts then due you under Company benefit plans or
programs.   Same as for termination for Cause except that your Base Salary and
benefits (other than benefits provided under (1) any plan qualified under
Section 401(a) of the Internal Revenue Code, (2) any nonqualified pension plan
and (3) any stock or incentive based plan) will also continue through the
expiration of the Term, provided you meet the requirements in Paragraph 5 and
subject to the terms and conditions of each benefit plan.   Same as for
termination for Cause except that your Base Salary will continue until the
earliest of (1) the 180th day following the start of your disability absence, or
(2) your death and will be reduced by other Company-provided disability benefits
available to you.   Payment of (1) any accrued but unpaid Base Salary due you
through your date of death, and (2) other unpaid amounts then due you under
Company benefit plans or programs, except that those payments will be made to
your estate or legal representative, and your death benefits payable due to your
death under Company employee benefit plans or programs will also be paid.

(b) Termination for Cause. The Company may terminate your employment for cause
at any time without advance notice. “Cause” will include, but not be limited to:

(i) your material failure to perform your duties or your material breach of the
terms of this Agreement;

(ii) your material failure to comply with Company policies, including, without
limitation those set forth in the Universal Studios Group Code of Conduct and
the Universal Discrimination and Sexual Harassment Policy, as such code of
conduct and policies may be amended from time to time, copies of which are
attached as Schedule 1 to this Agreement; or

 

Page 4



--------------------------------------------------------------------------------

(iii) your conviction of a felony or crime of moral turpitude.

(c) Involuntary Termination. Universal may terminate your employment other than
for Cause or on account of Disability, as defined in Paragraph 4(d), in which
case you will receive continuation of Base Salary and benefits as specified in
Paragraph 4(a); provided the Company will retain a right of offset against the
amounts payable to you under this Paragraph and will be entitled to reduce the
amount of any compensation and benefits payable to you under this Agreement by
the amount of compensation and benefits of any kind earned or received by you
from any third party from the date of termination through the end of the payment
term pursuant to this Paragraph. You agree that you will have no rights or
remedies in the event of your termination without Cause other than those set
forth in this Agreement.

(d) Termination for Disability. The Company may terminate your employment on
account of a Disability and the payments required by Paragraph 4(a) will be
made. You will be deemed to have a “Disability” if you are incapacitated by a
physical or mental condition, illness or injury which has prevented you from
being able to perform the essential duties of your position under this Agreement
in a satisfactory fashion for all of a consecutive 180-day period.

(e) Death. If you die while employed under this Agreement, the payments required
by Paragraph 4(a) will be made.

5. Covenants.

(a) Acknowledgment. You acknowledge that you currently possess or will acquire
secret, confidential, or proprietary information or trade secrets concerning the
operations, future plans, or business methods of the Company or its affiliates.
You agree that the Company would be severely damaged if you misused or disclosed
this information. To prevent this harm, you are making the promises set forth in
this Paragraph. You acknowledge that the provisions of this Paragraph are
reasonable and necessary to protect the legitimate interests of the Company and
that any violation of such provisions would result in irreparable injury to the
Company. In the event of a violation of the provisions of this Paragraph, you
further agree that the Company will, in addition to all other remedies available
to it, be entitled to seek equitable relief by way of injunction and any other
legal or equitable remedies.

(b) Promise Not to Disclose. You will hold in a fiduciary capacity, for the
benefit of the Company, all confidential or proprietary information, knowledge
and data of the Company which you may acquire, learn, obtain or develop during
your employment by the Company. Further, you will not, during the Term or at any
time thereafter, directly or indirectly use, communicate or divulge for your own
benefit or for the benefit of another any such information, knowledge or data
other than (i) as required by the Company or (ii) as required by law or as
ordered by a court or (iii) with respect to matters that are generally known to
the public. You make the same commitments with respect to the secret,
confidential or proprietary information, knowledge and data of affiliates,
customers, contractors and others with whom the Company has a

 

Page 5



--------------------------------------------------------------------------------

business relationship or to whom the Company or its affiliates owe a duty of
confidentiality. The information covered by this protection includes, but is not
limited to, matters of a business or strategic nature such as information about
costs and profits, projections, personnel information, reengineering, records,
customer lists, contact persons, customer data, software, sales data, possible
new business ventures and/or expansion plans or matters of a creative nature,
including without limitation, matters regarding ideas of a literary, creative,
musical or dramatic nature, or regarding any form of product produced,
distributed or acquired by the Company (“Company Information”). Company
Information will be considered and kept as the private, proprietary and
confidential information of the Company except within the Company as required to
perform services, and may not be divulged (A) without the express written
authorization of the Company or (B) unless required by law or ordered by a court
or (C) unless the Company Information is generally known to the public. You
further agree that you will neither publicly disclose the terms of this
Agreement nor publicly discuss the Company in a manner that tends to portray the
Company in an unfavorable light.

(c) Promise Not to Engage In Certain Activities. You will not at any time during
your employment by the Company or the period of payment pursuant to Paragraph 4
be or become (i) interested or engaged in any manner, directly or indirectly,
either alone or with any person, firm or corporation now existing or hereafter
created, in any business which is or may be competitive with the business of the
Company and its affiliates or (ii) directly or indirectly a stockholder or
officer, director, agent, consultant or employee of, or in any manner associated
with, or aid or abet, or give information or financial assistance to, any such
business. The provisions of this Paragraph will not be deemed to prohibit your
purchase or ownership, as a passive investment, of not more than five percent
(5%) of the outstanding capital stock of any corporation whose stock is publicly
traded.

(d) Promise to Return Property. All records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the Company’s business in whatever form (including electronic) will
be returned to the Company upon the termination of your employment, whether such
termination is at your or the Company’s request.

(e) Promise Not to Solicit. You will not during (i) the period of your
employment by the Company, (ii) the period of payment pursuant to Paragraph 4 or
(iii) the period ending one (1) year after the later of the periods described in
the previous clauses (i) or (ii) induce or attempt to induce any employees,
consultants, contractors or representatives of the Company (or those of any of
its affiliates) to stop working for, contracting with or representing the
Company or any of its affiliates or to work for, contract with or represent any
of the Company’s (or its affiliates’) competitors.

(f) Universal Ownership. The results and proceeds of your services hereunder,
including, without limitation, any works of authorship resulting from your
services during your employment with Universal and/or any of Universal’s
affiliates and any works in progress, will be works-made-for hire and Universal
will be deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,

 

Page 6



--------------------------------------------------------------------------------

contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner Universal determines in its sole discretion without any
further payment to you whatsoever. If, for any reason, any of such results and
proceeds will not legally be a work-for-hire and/or there are any rights which
do not accrue to Universal under the preceding sentence, then you hereby
irrevocably assign and agree to assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to Universal, and Universal will have the right to use
the same in perpetuity throughout the universe in any manner Universal
determines without any further payment to you whatsoever. You will, from time to
time, as may be requested by Universal, do any and all things which Universal
may deem useful or desirable to establish or document Universal’s exclusive
ownership of any and all rights in any such results and proceeds, including,
without limitation, the execution of appropriate copyright and/or patent
applications or assignments. To the extent you have any rights in the results
and proceeds of your services that cannot be assigned in the manner described
above, you unconditionally and irrevocably waive the enforcement of such rights.
This Paragraph is subject to and will not be deemed to limit, restrict, or
constitute any waiver by Universal of any rights of ownership to which Universal
may be entitled by operation of law by virtue of Universal being your employer.

(g) Prior Restrictions. You represent that you are free to enter into this
Agreement and are not restricted in any manner from performing under this
Agreement by any prior agreement, commitment, or understanding with any third
party. If you have acquired confidential or proprietary information in the
course of your prior employment or as a consultant, you will fully comply with
any duties not to disclose such information then applicable to you during the
Term.

6. Services Unique. You recognize that your services hereunder are of a special,
unique, unusual, extraordinary and intellectual character, giving them a
peculiar value, the loss of which the Company cannot be reasonably or adequately
compensated for in damages. In the event of a breach of this Agreement by you
(particularly, but without limitation, with respect to the provisions hereof
relating to the exclusivity of your services), the Company will, in addition to
all other remedies available to it, be entitled to seek equitable relief by way
of injunction and any other legal or equitable remedies. This provision will not
be construed as a waiver of the rights which the Company may have for damages
under this Agreement or otherwise, and all of the Company’s rights and remedies
will be unrestricted.

 

Page 7



--------------------------------------------------------------------------------

7. Notices. All notices and other communications hereunder will be in writing
and will be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Employee:

At the address indicated on the first page hereof.

If to Universal:

Universal Studios, Inc.

100 Universal City Plaza

Universal City, California 91608

Attention: Executive Vice President, Human Resources

or to such other address as either party will have furnished to the other in
writing. Notice and communications will be effective when actually received by
the addressee.

8. Assignment/Affiliated Corporations. Universal will have the right to assign
this Agreement to any affiliate or successor of Universal. You acknowledge and
agree that all of your covenants and obligations to Universal, as well as the
rights of Universal hereunder, will run in favor of and will be enforceable by
Universal, its affiliates and their successors.

9. Arbitration of Disputes.

(a) Arbitrable Disputes. You and the Company agree to use final and binding
arbitration to resolve any dispute each party may have with the other or any
affiliate relating to this Agreement or your employment with and/or termination
from Universal (an “Arbitrable Dispute”). An Arbitrable Dispute includes any
dispute about the validity, interpretation, or effect of this Agreement, or
alleged violations of it, and further including any and all claims arising out
of any alleged discrimination, harassment, or retaliation, including, but not
limited to, those covered by the California Fair Employment and Housing Act (or
similar state statute), the 1964 Civil Rights Act, 42 U.S.C. Section 2000e et
seq., the Age Discrimination in Employment Act, and the Americans With
Disabilities Act.

(b) Injunctive Relief. Notwithstanding Paragraph 9(a), due to the irreparable
harm that would result from certain actual or threatened violations of this
Agreement, where either party is seeking only injunctive relief (e.g., a
temporary restraining order, temporary injunction or permanent injunction), such
party may file suit or bring an application for such injunctive relief in any
federal or state court of competent jurisdiction without violating this
Agreement and such suit for injunctive relief will not be considered an
Arbitrable Dispute.

(c) The Arbitration. Arbitration will take place in Orlando, Florida before a
single experienced employment arbitrator licensed to practice law in Florida and
selected in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. The arbitrator may not modify or change this
Agreement in any way. At the conclusion of the arbitration, the arbitrator shall
issue a written ruling setting forth the essential findings of fact and
conclusions of law on which the arbitration award is based.

(d) Fees and Expenses. Each party will pay the fees of their respective
attorneys, the expenses of their witnesses, cost of any record

 

Page 8



--------------------------------------------------------------------------------

or transcript of the arbitration, and any other expenses connected with the
arbitration that such party might be expected to incur had the dispute been
subject to resolution in court, but all costs of the arbitration which would not
be incurred by the parties if the dispute were litigated in court, including the
fees of the arbitrator and any arbitration association administrative fees, will
be paid by the Company.

(e) Exclusive Forum. Arbitration in this manner will be the exclusive forum for
any Arbitrable Dispute. Should you or the Company attempt to resolve an
Arbitrable Dispute by any method other than arbitration pursuant to this
Paragraph, the responding party will be entitled to recover from the initiating
party all damages, expenses, and attorneys’ fees incurred as a result of that
breach.

10. Miscellaneous. No provisions of this Agreement may be amended, modified,
waived, or discharged except by a written document signed by you and a duly
authorized officer of the Company. A waiver of any conditions or provisions of
this Agreement in a given instance will not be deemed a waiver of such
conditions or provisions at any other time. The validity, interpretation,
construction, and performance of this Agreement will be governed by the laws of
the State of Florida without regard to its conflicts of law principles. This
Agreement will be binding upon, and will inure to the benefit of, you and your
estate and the Company and any successor thereto, but neither this Agreement nor
any rights arising under it may be assigned or pledged by you.

11. Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute the same instrument.

13. Entire Agreement. This Agreement sets forth the entire understanding between
us; all oral or written agreements or representations, express or implied, with
respect to the subject matter of this Agreement are set forth in this Agreement
except that the terms of any applicable stock option agreement still apply. All
prior employment agreements, understandings and obligations (whether written,
oral, express or implied) between us, if any, are terminated as of the
commencement date of the Term and are superseded by this Agreement.

 

Very truly yours, Universal Studios, Inc. By:  

/s/ Kenneth Kahrs

Name :   Kenneth Kahrs Title:   Senior VP of Human Resources

 

ACCEPTED AND AGREED:

/s/ James Hightower

JAMES HIGHTOWER

 

Page 9